Exhibit 10.2
 
ETERNITY HEALTHCARE INC.
2013 STOCK OPTION PLAN
 
This 2013 Stock Option Plan (the “Plan”) provides for the grant of options to
acquire common shares (the “Common Shares”) in the capital of Eternity
Healthcare Inc., a corporation formed under the laws of the State of Nevada (the
“Corporation”).  Stock options granted under this Plan that qualify under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”) are
referred to in this Plan as “Incentive Stock Options” and stock options that do
not qualify under Section 422 of the Code are referred to as “Non-Qualified
Stock Options”.  Incentive Stock Options and Non-Qualified Stock Options granted
under this Plan are collectively referred to as “Options”.
 
1.              PURPOSE
 
1.1           The purpose of this Plan is to retain the services of valued key
employees and consultants of the Corporation and such other persons as the Plan
Administrator shall select in accordance with Section 3 below, and to encourage
such persons to acquire a greater proprietary interest in the Corporation,
thereby strengthening their incentive to achieve the objectives of the
shareholders of the Corporation, and to serve as an aid and inducement in the
hiring of new employees and to provide an equity incentive to consultants and
other persons selected by the Plan Administrator.
 
1.2           This Plan shall at all times be subject to all legal requirements
relating to the administration of stock option plans, if any, under applicable
corporate laws, applicable United States federal and state securities laws, the
Code, the rules of any applicable stock exchange or stock quotation system, and
the rules of any foreign jurisdiction applicable to Options granted to residents
therein (collectively, the “Applicable Laws”).
 
2.              ADMINISTRATION
 
2.1           This Plan shall be administered initially by the Board of
Directors of the Corporation (the “Board”), except that the Board may, in its
discretion, establish a committee composed of two (2) or more members of the
Board or two (2) or more other persons to administer the Plan, which committee
(the “Committee”) may be an executive, compensation or other committee,
including a separate committee especially created for this purpose.  The Board
or, if applicable, the Committee is referred to herein as the “Plan
Administrator”.
 
2.2           If and so long as the Common Stock is registered under Section
12(b) or 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the Corporation wishes to grant Incentive Stock Options, then the
Board shall consider in selecting the Plan Administrator and the membership of
any Committee, with respect to any persons subject or likely to become subject
to Section 16 of the Exchange Act, the provisions regarding (a) “outside
directors” as contemplated by Section 162(m) of the Code, and (b) “Non-Employee
Directors” as contemplated by Rule 16b-3 under the Exchange Act.
 
2.3           The Committee shall have the powers and authority vested in the
Board hereunder (including the power and authority to interpret any provision of
the Plan or of any Option).  The members of any such Committee shall serve at
the pleasure of the Board.  A majority of the members of the Committee shall
constitute a quorum, and all actions of the Committee shall be taken by a
majority of the members present.  Any action may be taken by a written
instrument signed by all of the members of the Committee and any action so taken
shall be fully effective as if it had been taken at a meeting.
 
 
 

--------------------------------------------------------------------------------

 
 
2.4           Subject to the provisions of this Plan and any Applicable Laws,
and with a view to effecting the purpose of the Plan, the Plan Administrator
shall have sole authority, in its absolute discretion, to:
 
 
(a)
construe and interpret this Plan;

 
 
(b)
define the terms used in the Plan;

 
 
(c)
prescribe, amend and rescind the rules and regulations relating to this Plan;

 
 
(d)
correct any defect, supply any omission or reconcile any inconsistency in this
Plan;

 
 
(e)
grant Options under this Plan;

 
 
(f)
determine the individuals to whom Options shall be granted under this Plan and
whether the Option is granted as an Incentive Stock Option or a Non-Qualified
Stock Option;

 
 
(g)
determine the time or times at which Options shall be granted under this Plan;

 
 
(h)
determine the number of Common Shares subject to each Option, the exercise price
of each Option, the duration of each Option and the times at which each Option
shall become exercisable;

 
 
(i)
determine all other terms and conditions of the Options; and

 
 
(j)
make all other determinations and interpretations necessary and advisable for
the administration of the Plan.

 
2.5           All decisions, determinations and interpretations made by the Plan
Administrator shall be binding and conclusive on all participants in the Plan
and on their legal representatives, heirs and beneficiaries.
 
3.             ELIGIBILITY
 
3.1           Incentive Stock Options may be granted to any individual who, at
the time the Option is granted, is an employee of the Corporation or any Related
Corporation (as defined below) (“Employees”).
 
3.2           Non-Qualified Stock Options may be granted to Employees and to
such other persons who are not Employees as the Plan Administrator shall select,
subject to any Applicable Laws.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
3.3           Options may be granted in substitution for outstanding Options of
another corporation in connection with the merger, consolidation, acquisition of
property or stock or other reorganization between such other corporation and the
Corporation or any subsidiary of the Corporation.  Options also may be granted
in exchange for outstanding Options.
 
3.4           Any person to whom an Option is granted under this Plan is
referred to as an “Optionee”.  Any person who is the owner of an Option is
referred to as a “Holder”.
 
3.5           As used in this Plan, the term “Related Corporation” shall mean
any corporation (other than the Corporation) that is a “Parent Corporation” of
the Corporation or “Subsidiary Corporation” of the Corporation, as those terms
are defined in Sections 424(e) and 424(f), respectively, of the Code (or any
successor provisions) and the regulations thereunder (as amended from time to
time).
 
4.              STOCK
 
4.1           The Plan Administrator is authorized to grant Options to acquire
up to a total of 6,300,000 Common Shares.  The number of Common Shares with
respect to which Options may be granted hereunder is subject to adjustment as
set forth in Section 5.1(m) hereof.  In the event that any outstanding Option
expires or is terminated for any reason, the Common Shares allocable to the
unexercised portion of such Option may again be subject to an Option granted to
the same Optionee or to a different person eligible under Section 3 of this
Plan; provided however, that any cancelled Options will be counted against the
maximum number of shares with respect to which Options may be granted to any
particular person as set forth in Section 3 hereof.
 
5.              TERMS AND CONDITIONS OF OPTIONS
 
5.1           Each Option granted under this Plan shall be evidenced by a
written agreement approved by the Plan Administrator (each, an
“Agreement”).  Agreements may contain such provisions, not inconsistent with
this Plan or any Applicable Laws, as the Plan Administrator in its discretion
may deem advisable.  All Options also shall comply with the following
requirements:
 
 
(a)
Number of Shares and Type of Option
 
Each Agreement shall state the number of Common Shares to which it pertains and
whether the Option is intended to be an Incentive Stock Option or a
Non-Qualified Stock Option; provided that:

 
 
(i)
the number of Common Shares that may be reserved pursuant to the exercise of
Options granted to any person shall not exceed 5% of the issued and outstanding
Common Shares of the Corporation;

 
 
(ii)
in the absence of action to the contrary by the Plan Administrator in connection
with the grant of an Option, all Options shall be Non-Qualified Stock Options;

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(iii)
the aggregate fair market value (determined at the Date of Grant, as defined
below) of the Common Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (granted
under this Plan and all other Incentive Stock Option plans of the Corporation, a
Related Corporation or a predecessor corporation) shall not exceed U.S.$100,000,
or such other limit as may be prescribed by the Code as it may be amended from
time to time (the “Annual Limit”); and

 
 
(iv)
any portion of an Option which exceeds the Annual Limit shall not be void but
rather shall be a Non-Qualified Stock Option.

 
 
(b)
Date of Grant
 
Each Agreement shall state the date the Plan Administrator has deemed to be the
effective date of the Option for purposes of this Plan (the “Date of Grant”).

 
 
(c)
Option Price
 
Each Agreement shall state the price per Common Share at which it is
exercisable.  The Plan Administrator shall act in good faith to establish the
exercise price in accordance with Applicable Laws; provided that:

 
 
(i)
the per share exercise price for an Incentive Stock Option or any Option granted
to a “covered employee” as such term is defined for purposes of Section 162(m)
of the Code shall not be less than the fair market value per Common Share at the
Date of Grant as determined by the Plan Administrator in good faith;

 
 
(ii)
with respect to Incentive Stock Options granted to greater-than-ten percent
(>10%) shareholders of the Corporation (as determined with reference to
Section 424(d) of the Code), the exercise price per share shall not be less than
one hundred ten percent (110%) of the fair market value per Common Share at the
Date of Grant as determined by the Plan Administrator in good faith; and

 
 
(iii)
Options granted in substitution for outstanding options of another corporation
in connection with the merger, consolidation, acquisition of property or stock
or other reorganization involving such other corporation and the Corporation or
any subsidiary of the Corporation may be granted with an exercise price equal to
the exercise price for the substituted option of the other corporation, subject
to any adjustment consistent with the terms of the transaction pursuant to which
the substitution is to occur.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(d)
Duration of Options
 
At the time of the grant of the Option, the Plan Administrator shall designate,
subject to Section 5.1(g) below, the expiration date of the Option, which date
shall not be later than five (5) years from the Date of Grant; provided, that
the expiration date of any Incentive Stock Option granted to a greater-than-ten
percent (>10%) shareholder of the Corporation (as determined with reference to
Section 424(d) of the Code) shall not be later than five (5) years from the Date
of Grant.  In the absence of action to the contrary by the Plan Administrator in
connection with the grant of a particular Option, and except in the case of
Incentive Stock Options as described above, all Options granted under this
Section 5 shall expire five (5) years from the Date of Grant.

 
 
(e)
Vesting Schedule
 
No Option shall be exercisable until it has vested.  The vesting schedule for
each Option shall be specified by the Plan Administrator at the time of grant of
the Option prior to the provision of services with respect to which such Option
is granted.
 
The Plan Administrator may specify a vesting schedule for all or any portion of
an Option based on the achievement of performance objectives established in
advance of the commencement by the Optionee of services related to the
achievement of the performance objectives.  Performance objectives shall be
expressed in terms of objective criteria, including but not limited to, one or
more of the following:  return on equity, return on assets, share price, market
share, sales, earnings per share, costs, net earnings, net worth, inventories,
cash and cash equivalents, gross margin or the Corporation’s performance
relative to its internal business plan.  Performance objectives may be in
respect of the performance of the Corporation as a whole (whether on a
consolidated or unconsolidated basis), a Related Corporation, or a subdivision,
operating unit, product or product line of either of the foregoing.  Performance
objectives may be absolute or relative and may be expressed in terms of a
progression or a range.  An Option that is exercisable (in full or in part) upon
the achievement of one or more performance objectives may be exercised only
following written notice to the Optionee and the Corporation by the Plan
Administrator that the performance objective has been achieved.

 
 
(f)
Acceleration of Vesting
 
The vesting of one or more outstanding Options may be accelerated by the Plan
Administrator at such times and in such amounts as it shall determine in its
sole discretion.

 
 
(g)
Term of Option

 
 
(i)
Vested Options shall terminate, to the extent not previously exercised, upon the
occurrence of the first of the following events:

 
 
A.
the expiration of the Option, as designated by the Plan Administrator in
accordance with Section 5.1(d) above;

 
 
B.
the date of an Optionee’s termination of employment or contractual relationship
with the Corporation or any Related Corporation for cause (as determined by the
Plan Administrator, acting reasonably);

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
C.
the expiration of three (3) months from the date of an Optionee’s termination of
employment or contractual relationship with the Corporation or any Related
Corporation for any reason whatsoever other than cause, death or Disability (as
defined below) unless, in the case of a Non-Qualified Stock Option, the exercise
period is extended by the Plan Administrator until a date not later than the
expiration date of the Option; or

 
 
D.
the expiration of one year (1) from termination of an Optionee’s employment or
contractual relationship by reason of death or Disability (as defined below)
unless, in the case of a Non-Qualified Stock Option, the exercise period is
extended by the Plan Administrator until a date not later than the expiration
date of the Option.

 
 
(ii)
Notwithstanding Section 5.1(g)(i) above, any vested Options which have been
granted to the Optionee in the Optionee’s capacity as a director of the
Corporation or any Related Corporation shall terminate upon the occurrence of
the first of the following events:

 
 
A.
the event specified in Section 5.1(g)(i)A above;

 
 
B.
the event specified in Section 5.1(g)(i)D above; and

 
 
C.
the expiration of three (3) months from the date the Optionee ceases to serve as
a director of the Corporation or Related Corporation, as the case may be unless,
in the case of a Non-Qualified Stock Option, the exercise period is extended by
the Plan Administrator until a date not later than the expiration date of the
Option.

 
 
(iii)
Upon the death of an Optionee, any vested Options held by the Optionee shall be
exercisable only by the person or persons to whom such Optionee’s rights under
such Option shall pass by the Optionee’s will or by the laws of descent and
distribution of the Optionee’s domicile at the time of death and only until such
Options terminate as provided above.

 
 
(iv)
For purposes of the Plan, unless otherwise defined in the Agreement,
“Disability” shall mean medically determinable physical or mental impairment
which has lasted or can be expected to last for a continuous period of not less
than twelve (12) months or that can be expected to result in death.  The Plan
Administrator shall determine whether an Optionee has incurred a Disability on
the basis of medical evidence acceptable to the Plan Administrator.  Upon making
a determination of Disability, the Plan Administrator shall, for purposes of the
Plan, determine the date of an Optionee’s termination of employment or
contractual relationship.

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
(v)
Unless accelerated in accordance with Section 5.1(f) above, unvested Options
shall terminate immediately upon termination of employment of the Optionee by
the Corporation for any reason whatsoever, including death or Disability.

 
 
(vi)
For purposes of this Plan, transfer of employment between or among the
Corporation and/or any Related Corporation shall not be deemed to constitute a
termination of employment with the Corporation or any Related
Corporation.  Employment shall be deemed to continue while the Optionee is on
military leave, sick leave or other bona fide leave of absence (as determined by
the Plan Administrator).  The foregoing notwithstanding, employment shall not be
deemed to continue beyond the first ninety (90) days of such leave, unless the
Optionee’s re-employment rights are guaranteed by statute or by contract.

 
 
(h)
Exercise of Options

 
 
(i)
Options shall be exercisable, in full or in part, at any time after vesting,
until termination.  If less than all of the Common Shares included in the vested
portion of any Option are purchased, the remainder may be purchased at any
subsequent time prior to the expiration of the Option term. Only whole Common
Shares may be issued pursuant to an Option, and to the extent that an Option
covers less than one (1) share, it is unexercisable.

 
 
(ii)
Options or portions thereof may be exercised by giving written notice to the
Corporation, which notice shall specify the number of Common Shares to be
purchased, and be accompanied by payment in the amount of the aggregate exercise
price for the Common Shares so purchased, which payment shall be in the form
specified in Section 5.1(i) below.  The Corporation shall not be obligated to
issue, transfer or deliver a certificate representing Common Shares to the
Holder of any Option, until provision has been made by the Holder, to the
satisfaction of the Corporation, for the payment of the aggregate exercise price
for all Common Shares for which the Option shall have been exercised and for
satisfaction of any tax withholding obligations associated with such
exercise.  During the lifetime of an Optionee, Options are exercisable only by
the Optionee.

 
 
(i)
Payment upon Exercise of Option
 
Upon the exercise of any Option, the aggregate exercise price shall be paid to
the Corporation in cash or by certified or cashier’s check.  In addition, if
pre-approved in writing by the Plan Administrator who may arbitrarily withhold
consent, the Holder may pay for all or any portion of the aggregate exercise
price by complying with one or more of the following alternatives:

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
(i)
by delivering a properly executed exercise notice together with irrevocable
instructions to a broker promptly to sell or margin a sufficient portion of the
Common Shares and deliver directly to the Corporation the amount of sale or
margin loan proceeds to pay the exercise price; or

 
 
(ii)
by complying with any other payment mechanism approved by the Plan Administrator
at the time of exercise.

 
 
(j)
No Rights as a Shareholder
 
A Holder shall have no rights as a shareholder of the Corporation with respect
to any Common Shares covered by an Option until such Holder becomes a record
holder of such Common Shares, irrespective of whether such Holder has given
notice of exercise.  Subject to the provisions of Section 5.1(m) hereof, no
rights shall accrue to a Holder and no adjustments shall be made on account of
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions or other rights declared on, or created in, the
Common Shares for which the record date is prior to the date the Holder becomes
a record holder of the Common Shares covered by the Option, irrespective of
whether such Holder has given notice of exercise.

 
 
(k)
Non-transferability of Options
 
Options granted under this Plan and the rights and privileges conferred by this
Plan may not be transferred, assigned, pledged or hypothecated in any manner
(whether by operation of law or otherwise) other than by will, by applicable
laws of descent and distribution, and shall not be subject to execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of any Option or of any right or privilege
conferred by this Plan contrary to the provisions hereof, or upon the sale, levy
or any attachment or similar process upon the rights and privileges conferred by
this Plan, such Option shall thereupon terminate and become null and void.

 
 
(l)
Securities Regulation and Tax Withholding

 
 
(i)
Common Shares shall not be issued with respect to an Option unless the exercise
of such Option and the issuance and delivery of such Common Shares shall comply
with all Applicable Laws, and such issuance shall be further subject to the
approval of counsel for the Corporation with respect to such compliance,
including the availability of an exemption from prospectus and registration
requirements for the issuance and sale of such Common Shares.  The inability of
the Corporation to obtain from any regulatory body the authority deemed by the
Corporation to be necessary for the lawful issuance and sale of any Common
Shares under this Plan, or the unavailability of an exemption from prospectus
and registration requirements for the issuance and sale of any Common Shares
under this Plan, shall relieve the Corporation of any liability with respect to
the non-issuance or sale of such Common Shares.

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
(ii)
As a condition to the exercise of an Option, the Plan Administrator may require
the Holder to represent and warrant in writing at the time of such exercise that
the Common Shares are being purchased only for investment and without any
then-present intention to sell or distribute such Common Shares.  If necessary
under Applicable Laws, the Plan Administrator may cause a stop-transfer order
against such Common Shares to be placed on the stock books and records of the
Corporation, and a legend indicating that the Common Shares may not be pledged,
sold or otherwise transferred unless an opinion of counsel is provided stating
that such transfer is not in violation of any Applicable Laws, may be stamped on
the certificates representing such Common Shares in order to assure an exemption
from registration.  The Plan Administrator also may require such other
documentation as may from time to time be necessary to comply with applicable
securities laws.  THE CORPORATION HAS NO OBLIGATION TO UNDERTAKE REGISTRATION OF
OPTIONS OR THE COMMON SHARES ISSUABLE UPON THE EXERCISE OF OPTIONS.

 
 
(iii)
The Holder shall pay to the Corporation by certified or cashier’s check,
promptly upon exercise of an Option or, if later, the date that the amount of
such obligations becomes determinable, all applicable federal, state, local and
foreign withholding taxes that the Plan Administrator, in its discretion,
determines to result upon exercise of an Option or from a transfer or other
disposition of Common Shares acquired upon exercise of an Option or otherwise
related to an Option or Common Shares acquired in connection with an
Option.  Upon approval of the Plan Administrator, a Holder may satisfy such
obligation by complying with one or more of the following alternatives selected
by the Plan Administrator:

 
 
A.
by delivering to the Corporation Common Shares previously held by such Holder or
by the Corporation withholding Common Shares otherwise deliverable pursuant to
the exercise of the Option, which Common Shares received or withheld shall have
a fair market value at the date of exercise (as determined by the Plan
Administrator) equal to any withholding tax obligations arising as a result of
such exercise, transfer or other disposition; or

 
 
B.
by complying with any other payment mechanism approved by the Plan Administrator
from time to time.

 
 
(iv)
The issuance, transfer or delivery of certificates representing Common Shares
pursuant to the exercise of Options may be delayed, at the discretion of the
Plan Administrator, until the Plan Administrator is satisfied that the
applicable requirements of all Applicable Laws and the withholding provisions of
the Code have been met and that the Holder has paid or otherwise satisfied any
withholding tax obligation as described in Section 5.1(l)(iii) above.

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
(m)
Adjustments Upon Changes In Capitalization

 
 
(i)
The aggregate number and class of shares for which Options may be granted under
this Plan, the number and class of shares covered by each outstanding Option,
and the exercise price per share thereof (but not the total price), and each
such Option, shall all be proportionately adjusted for any increase or decrease
in the number of issued Common Shares of the Corporation resulting from:

 
 
A.
a subdivision or consolidation of Common Shares or any like capital adjustment,
or

 
 
B.
the issuance of any Common Shares, or securities exchangeable for or convertible
into Common Shares, to the holders of all or substantially all of the
outstanding Common Shares by way of a stock dividend (other than the issue of
Common Shares, or securities exchangeable for or convertible into Common Shares,
to holders of Common Shares pursuant to their exercise of options to receive
dividends in the form of Common Shares, or securities convertible into Common
Shares, in lieu of dividends paid in the ordinary course on the Common Shares).

 
 
(ii)
Except as provided in Section 5.1(m)(iii) hereof, upon a merger (other than a
merger of the Corporation in which the holders of Common Shares immediately
prior to the merger have the same proportionate ownership of common shares in
the surviving corporation immediately after the merger), consolidation,
acquisition of property or stock, separation, reorganization (other than a mere
re-incorporation or the creation of a holding Corporation) or liquidation of the
Corporation, as a result of which the shareholders of the Corporation, receive
cash, shares or other property in exchange for or in connection with their
Common Shares, any Option granted hereunder shall terminate, but the Holder
shall have the right to exercise such Holder’s Option immediately prior to any
such merger, consolidation, acquisition of property or shares, separation,
reorganization or liquidation, and to be treated as a shareholder of record for
the purposes thereof, to the extent the vesting requirements set forth in the
Option agreement have been satisfied.

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
(iii)
If the shareholders of the Corporation receive shares in the capital of another
corporation ("Exchange Shares") in exchange for their Common Shares in any
transaction involving a merger (other than a merger of the Corporation in which
the holders of Common Shares immediately prior to the merger have the same
proportionate ownership of Common Shares in the surviving corporation
immediately after the merger), consolidation, acquisition of property or shares,
separation or reorganization (other than a mere re-incorporation or the creation
of a holding Corporation), all Options granted hereunder shall be converted into
options to purchase Exchange Shares unless the Corporation and the corporation
issuing the Exchange Shares, in their sole discretion, determine that any or all
such Options granted hereunder shall not be converted into options to purchase
Exchange Shares but instead shall terminate in accordance with, and subject to
the Holder’s right to exercise the Holder’s Options pursuant to, the provisions
of Section 5.1(m)(ii).  The amount and price of converted options shall be
determined by adjusting the amount and price of the Options granted hereunder in
the same proportion as used for determining the number of Exchange Shares the
holders of the Common Shares receive in such merger, consolidation, acquisition
or property or stock, separation or reorganization.  Unless accelerated by the
Board, the vesting schedule set forth in the option agreement shall continue to
apply to the options granted for the Exchange Shares.

 
 
(iv)
In the event of any adjustment in the number of Common Shares covered by any
Option, any fractional shares resulting from such adjustment shall be
disregarded and each such Option shall cover only the number of full shares
resulting from such adjustment.

 
 
(v)
All adjustments pursuant to Section 5.1(m) shall be made by the Plan
Administrator, and its determination as to what adjustments shall be made, and
the extent thereof, shall be final, binding and conclusive.

 
 
(vi)
The grant of an Option shall not affect in any way the right or power of the
Corporation to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure, to merge, consolidate or dissolve, to
liquidate or to sell or transfer all or any part of its business or assets.

 
6.              EFFECTIVE DATE; AMENDMENT; SHAREHOLDER APPROVAL
 
6.1           Options may be granted by the Plan Administrator from time to time
on or after the date on which this Plan is adopted by the Board (the “Effective
Date”).
 
6.2           Unless sooner terminated by the Board, this Plan shall terminate
on the tenth anniversary of the Effective Date.  No Option may be granted after
such termination or during any suspension of this Plan.
 
6.3           Any Incentive Stock Options granted by the Plan Administrator
prior to the ratification of this Plan by the shareholders of the Corporation
shall be granted subject to approval of this Plan by the holders of a majority
of the Corporation's outstanding voting shares, passed without meeting pursuant
the Nevada General Corporation Law or by voting either in person or by proxy at
a duly held shareholders' meeting within twelve (12) months before or after the
Effective Date.  If such shareholder approval is sought and not obtained, all
Incentive Stock Options granted prior thereto and thereafter shall be considered
Non-Qualified Stock Options and any Options granted to Covered Employees will
not be eligible for the exclusion set forth in Section 162(m) of the Code with
respect to the deductibility by the Corporation of certain compensation.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
7.              NO OBLIGATIONS TO EXERCISE OPTION
 
7.1           The grant of an Option shall impose no obligation upon the
Optionee to exercise such Option.
 
8.              NO RIGHT TO OPTIONS OR TO EMPLOYMENT
 
8.1           Whether or not any Options are to be granted under this Plan shall
be exclusively within the discretion of the Plan Administrator, and nothing
contained in this Plan shall be construed as giving any person any right to
participate under this Plan.  The grant of an Option shall in no way constitute
any form of agreement or understanding binding on the Corporation or any Related
Corporation, express or implied, that the Corporation or any Related Corporation
will employ or contract with an Optionee for any length of time, nor shall it
interfere in any way with the Corporation’s or, where applicable, a Related
Corporation’s right to terminate Optionee’s employment at any time, which right
is hereby reserved.
 
9.              APPLICATION OF FUNDS
 
9.1           The proceeds received by the Corporation from the sale of Common
Shares issued upon the exercise of Options shall be used for general corporate
purposes, unless otherwise directed by the Board.
 
10.            INDEMNIFICATION OF PLAN ADMINISTRATOR
 
10.1         In addition to all other rights of indemnification they may have as
members of the Board, members of the Plan Administrator shall be indemnified by
the Corporation for all reasonable expenses and liabilities of any type or
nature, including attorneys’ fees, incurred in connection with any action, suit
or proceeding to which they or any of them are a party by reason of, or in
connection with, this Plan or any Option granted under this Plan, and against
all amounts paid by them in settlement thereof (provided that such settlement is
approved by independent legal counsel selected by the Corporation), except to
the extent that such expenses relate to matters for which it is adjudged that
such Plan Administrator member is liable for willful misconduct; provided, that
within fifteen (15) days after the institution of any such action, suit or
proceeding, the Plan Administrator member involved therein shall, in writing,
notify the Corporation of such action, suit or proceeding, so that the
Corporation may have the opportunity to make appropriate arrangements to
prosecute or defend the same.
 
11.             AMENDMENT OF PLAN
 
11.1         The Plan Administrator may, at any time, modify, amend or terminate
this Plan or modify or amend Options granted under this Plan, including, without
limitation, such modifications or amendments as are necessary to maintain
compliance with the Applicable Laws.  The Plan Administrator may condition the
effectiveness of any such amendment on the receipt of shareholder approval at
such time and in such manner as the Plan Administrator may consider necessary
for the Corporation to comply with or to avail the Corporation and/or the
Optionees of the benefits of any securities, tax, market listing or other
administrative or regulatory requirements.
 
Effective Date:             January 15         , 2013
 
 
 - 12 -

--------------------------------------------------------------------------------